department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date oct person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear internal_revenue_code irc this is a final adverse determination regarding your exempt status under sec_501 of the to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective december 20xx our favorable determination_letter our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 50i c - k c i contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory judgement you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service t1 s is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do evelything possible to help you visit taxpayeradvocatc irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mame qeoke maria hooke director exempt_organizations examinations enclosures publication h department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date jun taxpayer_identification_number te form tax_year s ended person to contact employee d telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in intemal revenue code irc sec_501 c if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'llissue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 ifyou disagree request a meeting or telephone conference with the manager shown at the top of thi sec_2 letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able o file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter fn the irs anneals office as explained above a decision made in a technical_advice_memorandum however generally i is final and binding on appeais tf we don't hear from you if you don't respond te this proposal within s0ealentiar oe issue a final adverse determination_letter ee ys ‘rém the date of this letter we'll contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the rs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely co go hooke lf maria enclosures form 886-a form_6018 ‘ director exempt_organizations examinations leiter rev catalog number 34809f form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service issue whether an organization described in the internal_revenue_code irc sec_501 because of no operation or activity since december 20xx which includes subsequent year of the examination continues to qualify for exemption as facts following as a non-profit corporation on april 20xx for the purpose of the was incorporated under the laws of the state of the purpose of this corporation is to advance the nation's economic environmental and energy security by supporting local decisions to reduce petroleum consumption hereafter referred to as the the coalition was designated by the u s department of energy in 20xx to accelerate the use of vehicles powered by alternative fuels as a means to reduce dependence on imported oil improve regional air quality and promote economic development the scope of the coalition's work has expanded since its inception to include the promotion of other vehicle-related measures which support these purposes the coalition is a voluntary collaboration of public and private stakeholders dedicated to increasing the use of alternative_fuel vehicles and expanding the fueling infrastructure necessary to support these vehicles promoting other vehicle-related programs that result in decreased petroleum consumption and reduced emissions serving its members by providing research and technical assistance providing access to grant funds seeking incentives and identifying partnership opportunities providing opportunities for collaboration among members and regional partners leveraging resources of knowledge time and funding and setting the example through the leadership of its members and partners on september 20xx exempt from federal_income_tax as an organization described in sec_501 was recognized to be during telephone discussion on february 20xx the organization’s representative stated the organization had been trying to dissolve since 20xx law sec_501 exempts from federal_income_tax organizations which are organized form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 revrul_58_617 1958_2_cb_260 jan rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code taxpayer’s position the organization’s representative declared that the organization has no operational or financial activities agent discussed revocation with the organization's form 886-a crev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘l'reasury - internal_revenue_service representative on february 20xx and he agreed to the proposed revocation as organization is no longer operating for an exempt_purpose government's position and conclusion as demonstrated in revrul_58_617 an organization’s exempt status will remain in effect only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation in the case of abc inc the organization has been inactive for several years and there have been no activities conducted as such fails to meet the operational requirements to continue its exemption status under sec_501 therefore the effective revocation date will be december 20xx if you agree to this conclusion please sign the attached forms if you disagree please submit a statement of your position form 886-a crev department of the treasury - internal_revenue_service page -3-
